Approval of the minutes
The Minutes for the sitting of Tuesday, 18 December 2007 have been distributed.
Are there any comments?
Mr President, before we get to the agenda, I would like a little clarification on an item on the agenda for tomorrow morning, which you have already mentioned: the address by the Grand Mufti of Syria. His will be the first of a series of speeches by religious leaders before the plenary of this House in the context of the European Year of Intercultural Dialogue. I would like to know why the Conference of Presidents has chosen to interpret intercultural dialogue exclusively as an interreligious monologue and whether it feels a part-session is an appropriate platform for religious messages.
(Applause)
Finally, I would like to know whether the Conference of Presidents is willing to consider widening the list of guest speakers and making it more representative by including women and non-religious organisations. The ALDE Group has suggested that Ms Jahangir, the UN Special Rapporteur on freedom of religion or belief, should be invited to address the plenary as well. I hope you can enlighten me.
(Applause)
Thank you, Mrs in 't Veld. If I recall correctly, this was in fact a unanimous decision taken by the Conference of Presidents. Mr Cohn-Bendit has doubts about this, so we shall check it out. In any case, it was a decision taken by a very big majority, wherein we also said that the list did not have to be conclusive and that we would also be calling on the various committees of the European Parliament, in particular, to propose further activities on which we could then vote.
Mrs in 't Veld, you can be assured that in this case the discussion was as broad as possible and that we also remain open to further proposals, though of course these will have to be decided on by the Conference of Presidents or by Parliament.
(IT) Mr President, ladies and gentlemen, I just wanted to point out that my Group did not agree.
I would just point out once more that your Group was evidently not in agreement. We shall check this again in the Minutes, not because we question what you have said but to ensure that the Minutes are also accurate. In any case, the decision was taken by a majority of the kind rarely seen in the Conference of Presidents.
Mr President, I would just like to add to the point made by Ms in 't Veld. As I said in an email addressed to you and copied to other Members this morning, another regrettable fact is that it seems that you have made the Grand Mufti comparable to the Pope and the UK Chief Rabbi as a European representative of his particular religion. I think that sends a very bad signal to Muslims who are European.
The visit tomorrow demands every courtesy - although one would like an exchange of views about human rights abuses in Syria. I hope, however, that in your future list of invitees this year you will make sure that a European representative of Islam is invited and not somebody from outside the EU who might be taken to represent Muslims in Europe - which he does not.
Mrs Ludford, even with all goodwill and understanding for one another it will surely never be possible to reach a hundred per cent agreement on matters of this kind. Even so, I can tell you that the Group chairmen reached their decision by a large majority. With goodwill it will also be possible to balance this out through the activities of our various committees so that everyone feels included in the result. I would now really like to ask that you treat our guests, when they arrive, with consideration and respect. After all, we want to promote dialogue not prevent it. This is essentially my plea to everyone.
(The Minutes were approved.)